Opinion and Order
Musgrave, Judge:
This Court found, in a related case against Neman Brothers & Associates, and Yoel Neman, that those defendants willfully disregarded and frustrated plaintiffs discovery requests and this Court’s order for discovery. In the above-captioned case, the only differences are that only Yoel Neman is named, and the importer was different. The scheme, and the concerted effort to forestall and avoid discovery by the various Nemans is virtually identical.1 Accordingly, the Court holds, for the reasons set forth in greater detail in 18 CIT 89, Slip Op. 94-19 (February 7,1994) that Plaintiffs Motion for Sanctions shall be granted. It is further
Ordered that default be entered against defendant for willful disregard of discovery requests; it is further
Ordered that plaintiff shall file whatever declarations are necessary to support its claims for costs and the quantum amount of liability it seeks to assert within 45 days of the date that this order is entered. Defendant shall have 20 days thereafter to file a response. Requests for extensions of time regarding these filings will be viewed with the utmost scrutiny.

 Plaintiff submitted virtually identical briefs for CIT No. 89-07-00444 and CIT No. 89-03-00146, as did defendant’s counsel.